DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-3 are pending. Claims 1-3 are rejected. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “a ratio AAS/AAT” in line 5. Claim 1 does not establish AAS and AAT prior to line 5. There is insufficient antecedent basis for the limitation in the claim. This particular claim 1 rejection may be overcome by properly amending claim 1 to recite: 
“a) mixing in an aqueous medium at least one amino reactant, wherein the at least one amino reactant consists of sulfur containing free amino acids and free amino acids, wherein the ratio of sulfur containing free amino acids to total free amino acids is in a range from 2.5 to 12.8% by weight,”

Claim 1 is indefinite because the meaning of the phrase “a ratio AAS/AAT of sulfur containing free amino acids (AAS) to total free amino acids (AAT) from 2.5 to 12.8% by weight” is not clear. It is not clear whether the amount of sulfur containing free amino acids is 2.5 to 12.8% by weight based upon the sum total amount of sulfur containing free amino acids and total free amino acids; whether the phrase means the ratio of AAS/AAT is 0.025 to 0.128 (calculation: 12.8% = 0.128); or whether phrase means the ratio of AAS/AAT is 2.5 to 0.128 (i.e., the “2.5” is not a percent and the “12.8” is a percentage). 
Claim 1 is indefinite because the meaning of the phrase “from 2.5 to 12.8% by weight” is not clear. The basis for the “by weight” is not clear. The basis for the “by weight” is ambiguous because it could be a variety of different compositions or parts thereof. It is not clear whether the “by weight” is based upon the sum of the weight of the aqueous medium and the amino reactant; whether the “by weight” is based upon the “total free amino acids”; or whether the “by weight” is based upon something else.  
Claim 1 is indefinite because the meaning of the phrase “non-fatty palatability enhancer” is not clear. It is not clear whether “non-fatty palatability enhancer” is the label/name of the intermediate product or whether the phrase “non-fatty palatability enhancer” means the intermediate product has some small amount of fat or no fat. If the 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guggenbuehler et al., US 4,466,986 A; in view of Vauthey et al., US 6,562,391 B1. 
Regarding claims 1-3: Guggenbuehler discloses a method for preparing a palatability-enhancing composition (process for the production of a flavouring agent, col. 1, ln. 8-9). 
Non-fatty palatability enhancer (claim 1, ln. 4-8)
Guggenbuehler discloses a mixture (col. 4, ln. 40) that is free amino acids (col. 2, ln. 14-15, ln. 60). Guggenbuehler discloses adding monosaccharide (col. 4, ln. 45) to the mixture. Guggenbuehler discloses adding sulphur-containing amino acids (cysteine, cystine, methionine, col. 4, ln. 51-52). 
The mixture of free amino acids, monosaccharide, and sulphur-containing amino acids is encompassed within the breadth of the recited non-fatty palatability enhancer. 
Guggenbuehler discloses the amino acids are in solution (col. 4, ln. 5-6). Guggenbuehler discloses the solution of amino acids is a mixture (col. 4, ln. 41-42). 
Guggenbuehler does not disclose the mixture comprises an aqueous medium. 
Vauthey is drawn to a process for preparing an aroma product (abstract). Vauthey discloses the product is prepared by dissolving amino acids and reducing sugars in water or by dissolving aroma precursors in water to form a solution (abstract). 

With respect to the “ratio AAS/ AAT of sulfur containing free amino acids (AAS) to total free amino acids (AAT) from 2.5 to 12.8% by weight”: Guggenbuehler renders the ratio range obvious for the following reasons. 
First, Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Guggenbuehler discloses a mixture (col. 4, ln. 40) that is free amino acids (col. 2, ln. 14-15, ln. 60) in a concentration of 40% to 80% (col. 4, ln. 41-42). Guggenbuehler discloses sulfur containing free amino acids (cysteine, cystine, methionine, col. 4, ln. 51-52) in a concentration of 0.5-3% (col. 4, ln. 46-47). 
As such, Guggenbuehler suggests a ratio of sulfur containing free amino acids to total free amino acids in the range of about 0.6% to about 7.0% (Sample calculation: 0.5% sulfur containing free amino acids/[80% free amino acids+0.5% sulfur containing free amino acids] = 0.62%; 3% sulfur containing free amino acids/[40% free amino acids+3% sulfur containing free amino acids] =6.98%). 
Second per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or 
	In the present case, Guggenbuehler discloses both free amino acids and free sulphur containing amino acids. Guggenbuehler discloses the sulphur containing amino acids impart a roasted taste (col. 4, ln. 64). The ratio range of sulphur containing amino acids to total free amino acids represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
With respect to the “at least one carbonyl composition comprising more than 20% and up to 100% by weight of monosaccharides”: Guggenbuehler discloses adding monosaccharide (col. 4, ln. 45). A given monosaccharide is 100% of itself. 
b) mixing said at least one non-fatty palatability enhancer with one or more palatability-enhancing ingredients
Guggenbuehler discloses adding one or more palatability-enhancing ingredients (flavouring may be imparted by the addition to the mixture of a small quantity of fat or oil, col. 3, ln. 49-51) to the mixture of free amino acids, monosaccharide, and sulphur-containing amino acids (col. 4, ln. 58-60). 
Drying the thus obtained mixture (claim 1, step c); and claim 2) and after said step a), a step a1) of drying said at least one non-fatty palatability enhancer (claim 3)
Guggenbuehler discloses drying the obtained mixture (col. 5, ln. 54). 
d) obtaining said palatability-enhancing composition
Guggenbuehler discloses obtaining a palatability-enhancing composition (product, col. 6, ln. 1). 
The phrase “for use in cat food comprising” is a statement of intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the prior art suggests 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619